DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-18 as filed on 14 May are examined herein.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”
After the first citation to a Patent, it is subsequently referred to by the last three digits of the number.

This application has been transferred to the docket of Russell Boggs.

On 4 May 2018, Kock et al., WO2018/060474 published.  This publication teaches a large number of WOLF proteins and coding sequences.  The corresponding US Patent Publication appears to be US 2019/0241905 A1, published 8 August 2019.  The closest match to instant SEQ ID NO:10 in Kock et al.’s publication is seen in the alignment below, is SEQ ID NO:162.

BFE49898
ID   BFE49898 standard; protein; 461 AA.
XX
AC   BFE49898;
XX
DT   17-MAY-2018  (first entry)
XX
DE   Spinacia oleracea WOLF alpha allele 18 LRR domain, SEQ ID 162.
XX
KW   Coiled coil protein; LRCC protein;
KW   Leucine rich repeat containing protein; Plant; WOLF alpha protein;
KW   crop improvement; dna detection; genetic engineering; genetic marker;
KW   pathogen resistance; plant breeding; plant fungal disease;
KW   transgenic plant.
XX
OS   Spinacia oleracea.
XX
CC PN   WO2018060474-A1.
XX
CC PD   05-APR-2018.
XX
CC PF   29-SEP-2017; 2017WO-EP074863.
XX
PR   30-SEP-2016; 2016WO-EP001621.
XX
CC PA   (RAAN ) RIJK ZWAAN ZAADTEELT & ZAADHANDEL BV.
XX
CC PI   Kock VLA,  Feitsma JGJ,  Frijters RJJ;
XX
DR   WPI; 2018-26083J/28.
DR   N-PSDB; BFE49897.
XX
CC PT   Modifying resistance profile of spinach plant to Peronospora farinosa 
CC PT   involves introducing WOLF allele or resistance-conferring portion into 
CC PT   genome of spinach plant, or modifying endogenous WOLF allele in genome of
CC PT   spinach plant.
XX
CC PS   Claim 26; SEQ ID NO 162; 203pp; English.
XX
CC   The present invention relates to a method for modifying a spinach plant 
CC   resistance profile to a Peronospora farinosa species spinaciae (pathogen)
CC   causing a downy mliky dew. The method involves: (a) introducing a WOLF 
CC   allele or a resistance conferring portion into a spinach plant genome; 
CC   and (b) modifying the endogenous WOLF allele in a spinach plant, where 
CC   the WOLF gene contain a WOLF alpha gene type and a WOLF beta gene type 
CC   encode a protein belonging to a coiled coil - nucleotide binding site - 
CC   leucine rich repeat (CC-NBS-LRR family). The present invention relates 
CC   to: (1) a propagation material for the plant; (2) a spinach plant cell, 
CC   which comprises a WOLF allele; (3) a spinach seed; (4) a spinach plant 
CC   leaf; (5) a food product, which comprises the harvested leaf; (6) a 
CC   vector, which comprises the WOLF allele; (7) a method for selecting the 
CC   spinach plant with the WOLF allele; (8) a method for identifying the WOLF
CC   allele; and (9) a primer pair for amplifying the WOLF allele. The allele 
CC   is useful as a marker in breeding. The method is useful in producing the 
CC   spinach plant resistant to the Peronospora farinosa f. sp. spinaciae. The
CC   present sequence is a Spinacia oleracea WOLF alpha gene allele 18 LRR 
CC   domain, which is useful in preparing a nucleic acid construct for 
CC   modifying the spinach plant  resistance profile to the Peronospora 
CC   farinosa of the present invention.
XX
SQ   Sequence 461 AA;

  Query Match             97.8%;  Score 2343;  DB 26;  Length 461;
  Best Local Similarity   98.0%;  
  Matches  452;  Conservative    3;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 KWMCLRMLDLSRSDVKNLPNSIGKLLHLRYLNLSDNRNLKILPDAITRLHNLQTLLLVDC 60
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||| ||
Db          1 KWMCLRMLDLSWSDVKNLPNSIGKLLHLRYLNLSDNRNLKILPDAITRLHNLQTLLLKDC 60

Qy         61 RSLKELPKDFCKLVKLRHLELQGCHDLIGMPFGMDKLTSLRVLPKVVVGKKEQSDDQLKA 120
              |||||||||||||||||||:|:||  ||||| |||:| ||||||||||||||||||||||
Db         61 RSLKELPKDFCKLVKLRHLDLRGCQCLIGMPLGMDRLISLRVLPKVVVGKKEQSDDQLKA 120

Qy        121 LKGLTEIKGSIDITIYSKYRIVEGMNDTGGAGYLKSMKHLTGVDITFLGECVNPEAVLAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LKGLTEIKGSIDITIYSKYRIVEGMNDTGGAGYLKSMKHLTGVDITFLGECVNPEAVLAT 180

Qy        181 LEPPSNIKSLSIHRFDGKTLPVWGRAEINWAISLSHLVDIKLSCCRNLQEMPVLSKLPHL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LEPPSNIKSLSIHRFDGKTLPVWGRAEINWAISLSHLVDIKLSCCRNLQEMPVLSKLPHL 240

Qy        241 KSLELRCLENLEYMESRSSSSSSDKEAATPELPTFFPSLEKLTLWYLEKLKGLGNRRSSS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KSLELRCLENLEYMESRSSSSSSDKEAATPELPTFFPSLEKLTLWYLEKLKGLGNRRSSS 300

Qy        301 FPRLSKLEIRECPDLTWFPPCPSLETLKLEKNNEALQKITTTRGKEEKEEDKNAGVGNSQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FPRLSKLEIRECPDLTWFPPCPSLETLKLEKNNEALQKITTTRGKEEKEEDKNAGVGNSQ 360

Qy        361 DDDNVKLRKVKIDNLGYLKSLPTNCLTHLDLTIRDSKEGEGEWEVGDAFQKCVSSLRSLT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DDDNVKLRKVKIDNLGYLKSLPTNCLTHLDLTIRDSKEGEGEWEVGDAFQKCVSSLRSLT 420

Qy        421 IIGNHGINKVKRLSGRTGLEHFTLLDSLKFSKIEDQEDEGE 461
              |||||||||||||||||||||||||||||||||||||||||
Db        421 IIGNHGINKVKRLSGRTGLEHFTLLDSLKFSKIEDQEDEGE 461



The Kock et al. U.S. prosecution includes:Application Serial No. 15/720,670 B2, now US Patent No. 11,254,949 B2; where the first claim is drawn to a transgene; Application Serial No. 16/361,564, now US Patent No. 11,254,949 B2; where the first claim is drawn to a primer pair for use in identification.US Application Serial No. 16/738,028, now US Patent No. 11,332,755 B2; where the first claim is drawn to an agronomically elite spinach plant; and
US Application Serial No. 17326,107, pending.

1.	In application serial number 16/722,582 a restriction requirement was mailed in July 2021.  Applicant traversed the requirement and it was withdrawn.  In part in view of this, a restriction requirement was not considered in this application.

No double-patenting rejection is made over U.S. Patent No. 10,633,670 B2 because the ‘670 Patent recites specific SEQ ID NOs.  Thus the claims read on, at most, non-obvious species with respect to the claims of the instant application.

Claim 17 uses the term "optionally."  Because the limitation following the word "optionally" is only an optional part of the claimed invention, the limitation following the word fails to impart patentable weight to the claimed invention. Therefore, claim 17 is interpreted herein as if the limitation following the "optionally" was absent.


Claim Objections
3.	Claims 10 and 17-18  are objected to because of the following informalities.

Applicant is advised that should claim 10 be found allowable, claims 10 and 17-18 will be objected to under 37 CFR § 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  
Claim 10 is drawn to using the claimed allele in a cross of spinach plants.  That is also the subject matter of claim 17 before the optional steps.  The objection with regard to claim 17 would be withdrawn if the optional steps were not optional.  Claim 18 is similar to claim 18 and is additionally rejected under 35 USC 112(b).


35 USC § 112(b)-Based Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “alpha-WOLF 24” in reference to an allele.  At least at the time of filing the instant application, the meaning of “alpha-WOLF 24” is uncertain and creates ambiguity in the claims and thus renders the claims indefinite.  
The term in question lacks a general art-accepted meaning and Applicant does not explicitly define the term in the specification.  
For example, on pages 9-10 of the specification, Applicant discusses “WOLF-24” but only references SEQ ID NO:11, SEQ ID NO:12.  Claim 1 references, however, SEQ ID NO:10, not SEQ ID NO:11 or SEQ ID NO:12.  
Additionally, as seen in the alignment below, SEQ ID NO:10 is over 97% sequence-identical to SEQ ID NO:162 from US Patent No. 10,633,670 B2.  Col. 42 of ‘670 the Patent refers to SEQ ID NO:162 as being characteristic of Wolf 18.
The specification also describes a certain amount of sequence identity or similarity to the coding sequence of the LRR domain, SEQ ID NO:9.  
Opposed to that, the overall length of the protein is 1,150 amino acids according to the sequence listing.  Additionally, Kock et al. teaches that one of the motifs associated with the protein encoded by the WOLF 24 allele is found in all WOLF proteins and the other motif is in common with all alpha-type WOLF alleles.  (Kock et al., abstract).  
Furthermore, the specification describes the resistance pattern provided by the alpha-WOLF 24 allele on page 27.  Since Applicant presents no teachings regarding sequence variants of e.g.. SEQ ID NO:12, Applicant presents no teachings of how the sequence variants will change the resistance pattern.
Since Applicant describes the WOLF 24 both in terms of a base sequence and claims variants thereof, as well as a resistance pattern, it appears some of the “alpha-WOLF 24 proteins encoded by the allele being claimed in claim 1 fall outside the scope of the discussion in the specification.
Additionally, , the meaning of this term could arbitrarily change to designate something different during the lifetime of a patent.  Thus, one's ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).

US-15-720-797A-162
; Sequence 162, Application US/15720797A
; Patent No. 10633670
; GENERAL INFORMATION
;  APPLICANT: Rijk Zwaan Zaadteelt en Zaadhandel B.V.
;  TITLE OF INVENTION: METHOD FOR MODIFYING THE RESISTANCE PROFILE OF SPINACIA OLERACEA TO DOWNY MILDEW
;  FILE REFERENCE: L/2VX25/JGE/467
;  CURRENT APPLICATION NUMBER: US/15/720,797A
;  CURRENT FILING DATE: 2017-09-29
;  NUMBER OF SEQ ID NOS: 175
;  SOFTWARE: BiSSAP 1.3.6
; SEQ ID NO 162
;  LENGTH: 461
;  TYPE: PRT
;  ORGANISM: Spinacia oleracea
US-15-720-797A-162

  Query Match             97.8%;  Score 2343;  DB 1;  Length 461;
  Best Local Similarity   98.0%;  
  Matches  452;  Conservative    3;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 KWMCLRMLDLSRSDVKNLPNSIGKLLHLRYLNLSDNRNLKILPDAITRLHNLQTLLLVDC 60
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||| ||
Db          1 KWMCLRMLDLSWSDVKNLPNSIGKLLHLRYLNLSDNRNLKILPDAITRLHNLQTLLLKDC 60

Qy         61 RSLKELPKDFCKLVKLRHLELQGCHDLIGMPFGMDKLTSLRVLPKVVVGKKEQSDDQLKA 120
              |||||||||||||||||||:|:||  ||||| |||:| ||||||||||||||||||||||
Db         61 RSLKELPKDFCKLVKLRHLDLRGCQCLIGMPLGMDRLISLRVLPKVVVGKKEQSDDQLKA 120

Qy        121 LKGLTEIKGSIDITIYSKYRIVEGMNDTGGAGYLKSMKHLTGVDITFLGECVNPEAVLAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LKGLTEIKGSIDITIYSKYRIVEGMNDTGGAGYLKSMKHLTGVDITFLGECVNPEAVLAT 180

Qy        181 LEPPSNIKSLSIHRFDGKTLPVWGRAEINWAISLSHLVDIKLSCCRNLQEMPVLSKLPHL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LEPPSNIKSLSIHRFDGKTLPVWGRAEINWAISLSHLVDIKLSCCRNLQEMPVLSKLPHL 240

Qy        241 KSLELRCLENLEYMESRSSSSSSDKEAATPELPTFFPSLEKLTLWYLEKLKGLGNRRSSS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KSLELRCLENLEYMESRSSSSSSDKEAATPELPTFFPSLEKLTLWYLEKLKGLGNRRSSS 300

Qy        301 FPRLSKLEIRECPDLTWFPPCPSLETLKLEKNNEALQKITTTRGKEEKEEDKNAGVGNSQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FPRLSKLEIRECPDLTWFPPCPSLETLKLEKNNEALQKITTTRGKEEKEEDKNAGVGNSQ 360

Qy        361 DDDNVKLRKVKIDNLGYLKSLPTNCLTHLDLTIRDSKEGEGEWEVGDAFQKCVSSLRSLT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DDDNVKLRKVKIDNLGYLKSLPTNCLTHLDLTIRDSKEGEGEWEVGDAFQKCVSSLRSLT 420

Qy        421 IIGNHGINKVKRLSGRTGLEHFTLLDSLKFSKIEDQEDEGE 461
              |||||||||||||||||||||||||||||||||||||||||
Db        421 IIGNHGINKVKRLSGRTGLEHFTLLDSLKFSKIEDQEDEGE 461


5.	Claims 1-2, 13 and 18 are rejected because they recite a broad range or limitation together with a narrow range or limitation.  First, each of these claims recite a string of percentages.  They also ruse the term “preference” or “preferably.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Dependent claims are included in this rejection because none provide limitations obviating this rejection.


35 USC § 112(a)-Based Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-15 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to an allele referred to as alpha-WOLF 24 which encodes a protein that is described by the MAEIGYSVC motif (SEQ ID NO:1 at its N-terminus, the KWMCLR motif (SEQ ID NO:2), a and requires the presence of a LRR domain with at least at least, for example, 95% sequence identity to SEQ ID:10.  
The full-length protein encoded by the referenced alpha-WOLF 24 allele appears to be SEQ ID NO:12 at 1,150 amino acids in length.  SEQ ID NO:10 is 161 amino acids in length.  So, considering the overall length of 1,150, claim 1 only defines approximately 176 amino acids.
Dependent claim 2 requires that the “genomic” sequence encoding SEQ ID NO:10, the LRR domain only, has, for example, at least 95% sequence identity to SEQ ID NO:9.
Dependent claim 3 requires that the allele provides resistance to certain Pfs races but not Pfs:16.
Dependent claim 4 relates claim 1 to the deposited seeds.
Dependent claim 5 requires that the spinach plant is an agronomically elite spinach plant.  Dependent claim 6 requires that the plant of claim 5 is hybrid or inbred.  
Dependent claim 7 requires that the plant also has a “genetic determinant” conferring resistance to Pfs:1 “through” Pfs:17.  This is the first appearance of “genetic determinant” in the claims, but is reasonably interpreted as an allele or combination of alleles that confer(s) resistance to all races of Pfs up to and including Pfs:17.
Dependent claim 8 (from claim 4) relates to propagation material and recites a Markush group of specific embodiments.  Several of the embodiments are mutually exclusive.  
Dependent claim 9 is drawn to a cell with the allele.
Dependent claim 10 is a method claim using a plant with the allele of claim 1 in a cross.  Dependent claim 11 requires that one of the plants is inbred.  Dependent claim 12 reads on a hybrid plant produced by claim 10 or claim 11.
Dependent claim 13 (claim 1) is drawn to identifying a spinach plant by identifying a genomic sequence at least, e.g. 95% identical to SEQ ID NO:9.  Dependent claim 14 uses a primer pair and PCR and specifies that one primer has SEQ ID NO:4.  Dependent claim 15 uses a primer pair and PCR and specifies that one primer has SEQ ID NO:5.  Dependent claim 16 specifies both primers:  SEQ ID NO:4 and SEQ ID NO:5.
Dependent claim 17 is, similar to claim 10 but continues the cross into one or more rounds of backcrossing.  Dependent claim 18 selects during the backcrossing by by identifying a genomic sequence at least, e.g. 95% identical to SEQ ID NO:9.  
Independent claim 16 requires two specific primers and thus is not rejected under 35 USC 112(a).
Applicant describes there are 17 races of Pfs.  Spec. p. 2.  The last was assigned the number 17 in 2018.  Id.
  Applicant identified and sequenced a newly-identified allele.  Id., p. 4.  
Applicant describes the chromosomal location.  Id.  Applicant deposited seeds of a plant with the alpha-WOLF 24 allele.  Id., p. 5.  Applicant further teaches that most R genes are “two tightly linked genes, the alpha- and the beta- WOLF genes.  Id., p. 3.
Applicant further describes that 
Other spinach lines harbor two WOLF genes at approximately the same location in the genome. In such cases, the two WOLF genes are positioned adjacent to each other. In most spinach lines that harbor two WOLF genes, one of said WOLF genes belongs to the alpha-type, and the other WOLF gene belongs to the beta-type. It was observed that this allelic variation in the WOLF locus is responsible for differences in resistance to pathogenic races of Peronospora farinosa f. sp. spinaciae.

Spec. para. 021.
Applicant describes the sequences recited in the claims and how they relate to the claimed invention.  Id. pp. 8-10 * 18-25 (in tables).  Applicant describes the resistance profile.  Id., p. 17.  
The claims read on various broad genera.  Claim 1 reads on the vast genus of all proteins encoded by an a allele that encodes a protein that is defined by two short and amino acid motifs requiring at least, e.g. 95%, sequence identity to SEQ ID NO:10, the LRR domain of the alpha-Wolf 24 protein.  The full length of the alpha-WOLF 24 protein is oseina;1,150 amino acids (SEQ ID NO:12).
SEQ ID NO:10 is 461 amino acids in length.  If the first approximately 95% amino acids were held constant, and the remaining 23 (approximately 10%) were varied, this would result in 2320 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.
Additionally, the claim only even partially defines 161+6+9 amino acids which is only approximately 41% of the overall length of the protein.  The remaining approximately 69% can be varied without limit.
Claim 2 reads on the genus of proteins encoded by nucleic acid sequence variants of the nucleotide sequence SEQ ID NO:9.  Nucleic acid variants of protein-coding sequences read on a vast genus of proteins.  First, it reads on all fragments since it only requires a small change to the sequence to insert a premature stop codon or new start codon.  A single nucleotide insertion or deletion would produce a vast genus of frame-shift mutants.
The prior art describes several recently identified genes providing resistance to Pfs races in spinach.  These include:  
The RPF11 gene conferring resistance to Pfs7-14 (Dijkstra, US Patent Publication No. 2015/0082483 A1, , claiming priority to 13 September 2013). 
The RPF12 gene which apparently confers resistance to Pfs1 -2 and 4-14 (Dijkstra, US Patent Application No. 2016/0177330 A1, claiming priority to 13 September 2013).
The RPF13 gene conferring resistance to Pfs7-14 (Dijkstra, WO2015/036378 A1 claiming priority to 13 September 2013); and The R6 gene conferring resistance to Pfs1 -6, 9, 11-14 (Den Braber, US Patent  Publication No. 2013/0230635 A1, claiming priority to 31 October 2011 ). 
Then, as Applicant is aware, there is the Kock et al. PCT publication, cited supra.
The prior art also teaches that although resistance to Pfs races 1-2 in Spinacia species was initially thought to be controlled by a single dominant gene, it was later demonstrated to be controlled by two closely linked genes. Irish et al. (2008) Phytopath 90(8):894-900, p. 894; & Correll et al. (2011) Eur J Plant Pathol 129:193-205, p. 196, 1st col. Correll et al. also teaches that Pfs:7 was first identified in about 2000.  Correll et al., Table 3.  Therefore resistance to Pfs:7, for example, could not be tested before about 2000. In another 2008 publication, Irish et al. provides extensive resistance tables testing through Pfs10, which is described as a "new" race. Irish et al. (2007) Plant Dis 91 :1392-96, abstract. Thus, since Pfs11-15 and isolate UA 1014 were unknown at the time of the Irish et al. publication, susceptibility could be not tested.  Similarly, Baerends, US Patent Publication No. 2009/0300786 A1 (published 3 December 2009) describes the OMB66-1101 M spinach plant that is resistant to Pfs races 1-4, but the publication is silent with regard to resistance to other races. Baerends, para. 0028.  Additionally, Correll et al. teaches how new resistant lines are identified - by screening existing spinach accessions. Correll et al., p. 196.
She et al.?
Claim 1 reads on a vast genus of proteins.  It requires a protein that provides Pfs resistance.  However the claimed protein is only identified by 2 short motifs and then encompasses all proteins with at least 92% sequence identity to a domain within the full length protein.
It is been generally accepted in the art that LRR proteins are associated with plant immune response.  McHale et al. (2006) Genome Biol 7:212.  However, even in Arabidopsis, the function of all LRR proteins is not known.  Gou et al (2010) BMC Genomics (2010) 11:19.  See also Dodds et al. which teaches the precise sequence of an LRR protein is very important for its activity.  Dodds et al. (2006) Proc Natl Acad Sci USA 103(23):8888-93.
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 119 F.3d at 1568, 43 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Here, with a vast genus claimed and a single species described, Applicant fails to provide adequate written description for the genus as broadly as claimed.  
Furthermore, many of the claims read on variants of nucleotide sequences and/or coding sequences.  For these, an extremely minor change from a percentage standpoint, can result in a vast change in the resultant protein.  A single nucleotide change can result in a premature stop codon producing a truncated protein.  Similarly, a very minor change can produce a frame shift which may produce a protein that bears very little resmeblance to the protein encoded by the alpha-WOLF R24 allele.
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to the R25 allele and Applicant also fails to describe the structural elements of this polypeptide that are necessary and/or sufficient for activity in the instant invention.  Although Applicant requires an LRR domain, and this is generically associated with disease resistance in plants, the claimed invention requires resistance to a specific pathogen with a specific pattern in a specific plant.  Applicant fails to provide any studies that describe what structural elements of the protein encoded by the WOLF-24 allele are necessary and/or sufficient for the claimed activity.  
Clearly the LRR domain represented by SEQ ID NO:10 is important for activity, but Applicant presents no data as to who variations to even this sequence will change the activity.
Therefore Applicant has not demonstrated to one skilled in the art possession of the genus as broadly as claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Additionally, several claims are rejected under 35 USC 112(b).


7.	Claims 1-15 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the Wolf 24 allele, , does not reasonably provide enablement for the vast range of protein and nucleotide variants claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The scope of the claims and the claimed polypeptide and polynucleotide genera are set forth above in the rejection under the written description requirement.
Also above in the written description requirement rejection, the teachings of the prior art are discussed.  Aside from a reasonable prediction that Pfs resistance in spinach may involve an LRR protein, the prior art teaches nothing about the amino acid sequence of a protein providing Pfs resistance in spinach.
Applicant teaches the WOLF allele of the instant invention.  Spec. p. 4.  Applicant also provides more generalized teachings regarding WOLF alleles.  Included in these teachings are discussions of motifs and LRR domains.  Id., pp. 1-4.  
Applicant, however, fails to provide any guidance regarding amino acid variants of the alpha-WOLF 24 protein and its variants.  
The art does not teach any amino acid variants of any of the proteins identified by SEQ ID NO: in, e.g. claim 1.  The protein art in general, however, teaches that minor changes to a polypeptide's sequence can abolish activity.  See also Dodds et al. which teaches the precise sequence of an LRR protein is very important for its activity.  Dodds et al. (2006) Proc Natl Acad Sci USA 103(23):8888-93.  
The prior art teachings of Kock et al., WO2018/060474 is also noted.
Furthermore, random mutagenesis to make polypeptide variants with a large number of variants is unpredictable.  For example, Guo et al. teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101: 9205-10, p. 9209, rt. col., para. 2.  Thus, making and analyzing proteins with up to the full claimed scope of the invention that would also function within the instant invention would require undue experimentation.  Extensive guidance would be required for making variants as broadly as claimed.  This guidance is not provided by the specification and thus making and using the claimed variants would require undue experimentation.  
Claim 1 reads on a vast number of polypeptide sequences and claim 2 reads on a ast number of nucleotide sequences.
Applicant, however, provides no affirmative guidance as to which variant sequences in this universe of possible sequences will provide a functional polypeptide in the instant invention providing resistance to Pfs races and which will not. 
Extensive guidance would be required to enable the invention as broadly as claimed – such guidance is not provided.
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous polypeptide variants comprising variants in the LRR domain of SEQ ID NO:10 with no guidance as to which ones could be used in the instant invention.  Additionally, some of the claims read on sequence variants of nucleotide sequences which encompass vast genera of fragments from premature stop codons and frame-shift mutants.
Clearly the LRR domain represented by SEQ ID NO:10 is important for activity, but Applicant presents no data as to who variations to even this sequence will change the activity.
Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Therefore the invention is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-4, 8-10 and 16 are rejected under 35 U.S.C. 101 because there is no evidence on the record that Applicant created the alpha-WOLF 24 allele.  Therefore it is reasonable to interpret the available information that Applicant identified the allele in a spinach plant.  Therefore claim 1 reads on a naturally-occurring gene.  The genetic background of the spinach plant is not relevant to this analysis.  Even if the allele was identified in an elite spinach plant, it falls within the scope of the Supreme Court’s Myriad decision.  Under the Myriad decision, a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S.Ct. 2107, 186 L.Ed.2d 124, 106 USPQ2d 1972 (2013).
Claim 1 reads on an allele.  Thus the claimed invention is directed to a natural phenomenon without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not require that the allele is in a plant.  The resistance pattern is merely claimed as a property.
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.  Claim 3, for example, merely reads on a property of this allele without requiring that tit is in a plant.
Claim 4 is included because the allele may have been identified in wild spinach.  If it was identified in S. oleracea, or if the deposited seeds are S. oleracea, this rejection of claim 4 would be withdrawn.
Claims 5-6, for example, are not included because they clearly require some form of S. oleracea, which does not occur in the wild.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim 12 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Den Braber, US Patent  Publication No. 2013/0230635 A1. 
Claim 12 reads on a spinach but requires no particular phenotype or genotype.  
The plant is produced by the method of claim 10, but claim 10 uses the open transitional phrase “comprising:” and thus can include additional steps including additional breeding steps.
Under the product-by-process analysis required by the MPEP, patentability of a product claim must be analyzed based on the characteristics of the product.  See MPEP § 2113(i).  Therefore claim 10 reads on any hybrid spinach plant.  Den Braber discloses such a plant and thus anticipates claim 10.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claim 12 is  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 8,742,206 B2 (Den Braber & Lindhout; the ‘688 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This is a provisional double patenting rejection since instant claim 12 has not yet been patented.  
Claim 12 reads on a spinach plant without any distinguishing phenotype or genotype.  Therefore it encompasses the genus of all spinach plants.  The above patent has a claim that reads on a spinach plant.


11.	Claims 1-13 and 17-18  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 11,332,755 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as follows.
As seen in the alignment below, instant SEQ ID NO:10 is over 97%  identical to SEQ ID NO:162 in the ‘755 Patent.  Claim 1 of the ‘755 Patent is drawn to a genus of spinach plants where one of the recited embodiments comprises a protein that comprises its SEQ ID NO:162.  Both claim 1 of the ‘755 Patent and instant claim 1 include variants up to 95% sequence identical to the recited SEQ ID NOs.  Thus the claimed genera overlap significantly  

US-16-738-028-162
; Sequence 162, Application US/16738028
; Publication No. US20200318131A1
; GENERAL INFORMATION
;  APPLICANT: Rijk Zwaan Zaadteelt en Zaadhandel B.V.
;  TITLE OF INVENTION: METHOD FOR MODIFYING THE RESISTANCE PROFILE OF SPINACIA OLERACEA TO DOWNY MILDEW
;  FILE REFERENCE: L/2VX25/JGE/467
;  CURRENT APPLICATION NUMBER: US/16/738,028
;  CURRENT FILING DATE: 2020-01-09
;  PRIOR APPLICATION NUMBER: US 15/720,797
;  PRIOR FILING DATE: 2017-09-29
;  NUMBER OF SEQ ID NOS: 175
;  SOFTWARE: BiSSAP 1.3.6
; SEQ ID NO 162
;  LENGTH: 461
;  TYPE: PRT
;  ORGANISM: Spinacia oleracea
US-16-738-028-162

  Query Match             97.8%;  Score 2343;  DB 20;  Length 461;
  Best Local Similarity   98.0%;  
  Matches  452;  Conservative    3;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 KWMCLRMLDLSRSDVKNLPNSIGKLLHLRYLNLSDNRNLKILPDAITRLHNLQTLLLVDC 60
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||| ||
Db          1 KWMCLRMLDLSWSDVKNLPNSIGKLLHLRYLNLSDNRNLKILPDAITRLHNLQTLLLKDC 60

Qy         61 RSLKELPKDFCKLVKLRHLELQGCHDLIGMPFGMDKLTSLRVLPKVVVGKKEQSDDQLKA 120
              |||||||||||||||||||:|:||  ||||| |||:| ||||||||||||||||||||||
Db         61 RSLKELPKDFCKLVKLRHLDLRGCQCLIGMPLGMDRLISLRVLPKVVVGKKEQSDDQLKA 120

Qy        121 LKGLTEIKGSIDITIYSKYRIVEGMNDTGGAGYLKSMKHLTGVDITFLGECVNPEAVLAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LKGLTEIKGSIDITIYSKYRIVEGMNDTGGAGYLKSMKHLTGVDITFLGECVNPEAVLAT 180

Qy        181 LEPPSNIKSLSIHRFDGKTLPVWGRAEINWAISLSHLVDIKLSCCRNLQEMPVLSKLPHL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LEPPSNIKSLSIHRFDGKTLPVWGRAEINWAISLSHLVDIKLSCCRNLQEMPVLSKLPHL 240

Qy        241 KSLELRCLENLEYMESRSSSSSSDKEAATPELPTFFPSLEKLTLWYLEKLKGLGNRRSSS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KSLELRCLENLEYMESRSSSSSSDKEAATPELPTFFPSLEKLTLWYLEKLKGLGNRRSSS 300

Qy        301 FPRLSKLEIRECPDLTWFPPCPSLETLKLEKNNEALQKITTTRGKEEKEEDKNAGVGNSQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FPRLSKLEIRECPDLTWFPPCPSLETLKLEKNNEALQKITTTRGKEEKEEDKNAGVGNSQ 360

Qy        361 DDDNVKLRKVKIDNLGYLKSLPTNCLTHLDLTIRDSKEGEGEWEVGDAFQKCVSSLRSLT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DDDNVKLRKVKIDNLGYLKSLPTNCLTHLDLTIRDSKEGEGEWEVGDAFQKCVSSLRSLT 420

Qy        421 IIGNHGINKVKRLSGRTGLEHFTLLDSLKFSKIEDQEDEGE 461
              |||||||||||||||||||||||||||||||||||||||||
Db        421 IIGNHGINKVKRLSGRTGLEHFTLLDSLKFSKIEDQEDEGE 461


12.	Claims 1-13 and 17-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28	 of copending Application No. 17/526,107 (‘107 Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
As seen in the alignment below, instant SEQ ID NO:10 is over 97%  identical to SEQ ID NO:159 in the ‘107 Application.  
Claim 1 of the ‘107 Application is drawn to a method for modifying the Pfs resistance profile of a spinach plant involving WOLF alleles.  The claim refers to Table 3 and SEQ ID NOs listed in that table is SEQ ID NO:159.  Claim 10 is drawn to a plant and includes variants up to 5% sequence-variant from, e.g. SEQ ID NO:169.  Therefore the claimed subject matter of the ‘107 Application represent significantly overlapping genera.

US-16-361-564A-159
; Sequence 159, Application US/16361564A
; GENERAL INFORMATION
;  APPLICANT: Rijk Zwaan Zaadteelt en Zaadhandel B.V.
;  TITLE OF INVENTION: METHOD FOR MODIFYING THE RESISTANCE PROFILE
;  TITLE OF INVENTION:OF SPINACIA OLERACEA TO DOWNY MILDEW
;  FILE REFERENCE: L/2VX25/JGE/467
;  CURRENT APPLICATION NUMBER: US/16/361,564A
;  CURRENT FILING DATE: 2019-03-22
;  PRIOR APPLICATION NUMBER: PCT/EP2017/074863
;  PRIOR FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: PCT/EP2016/001621
;  PRIOR FILING DATE: 2016-09-30
;  NUMBER OF SEQ ID NOS: 175
;  SOFTWARE: BiSSAP 1.3.6
; SEQ ID NO 159
;  LENGTH: 1150
;  TYPE: PRT
;  ORGANISM: Spinacia oleracea
US-16-361-564A-159

  Query Match             97.8%;  Score 2343;  DB 107;  Length 1150;
  Best Local Similarity   98.0%;  
  Matches  452;  Conservative    3;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 KWMCLRMLDLSRSDVKNLPNSIGKLLHLRYLNLSDNRNLKILPDAITRLHNLQTLLLVDC 60
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||| ||
Db        567 KWMCLRMLDLSWSDVKNLPNSIGKLLHLRYLNLSDNRNLKILPDAITRLHNLQTLLLKDC 626

Qy         61 RSLKELPKDFCKLVKLRHLELQGCHDLIGMPFGMDKLTSLRVLPKVVVGKKEQSDDQLKA 120
              |||||||||||||||||||:|:||  ||||| |||:| ||||||||||||||||||||||
Db        627 RSLKELPKDFCKLVKLRHLDLRGCQCLIGMPLGMDRLISLRVLPKVVVGKKEQSDDQLKA 686

Qy        121 LKGLTEIKGSIDITIYSKYRIVEGMNDTGGAGYLKSMKHLTGVDITFLGECVNPEAVLAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        687 LKGLTEIKGSIDITIYSKYRIVEGMNDTGGAGYLKSMKHLTGVDITFLGECVNPEAVLAT 746

Qy        181 LEPPSNIKSLSIHRFDGKTLPVWGRAEINWAISLSHLVDIKLSCCRNLQEMPVLSKLPHL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        747 LEPPSNIKSLSIHRFDGKTLPVWGRAEINWAISLSHLVDIKLSCCRNLQEMPVLSKLPHL 806

Qy        241 KSLELRCLENLEYMESRSSSSSSDKEAATPELPTFFPSLEKLTLWYLEKLKGLGNRRSSS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        807 KSLELRCLENLEYMESRSSSSSSDKEAATPELPTFFPSLEKLTLWYLEKLKGLGNRRSSS 866

Qy        301 FPRLSKLEIRECPDLTWFPPCPSLETLKLEKNNEALQKITTTRGKEEKEEDKNAGVGNSQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        867 FPRLSKLEIRECPDLTWFPPCPSLETLKLEKNNEALQKITTTRGKEEKEEDKNAGVGNSQ 926

Qy        361 DDDNVKLRKVKIDNLGYLKSLPTNCLTHLDLTIRDSKEGEGEWEVGDAFQKCVSSLRSLT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        927 DDDNVKLRKVKIDNLGYLKSLPTNCLTHLDLTIRDSKEGEGEWEVGDAFQKCVSSLRSLT 986

Qy        421 IIGNHGINKVKRLSGRTGLEHFTLLDSLKFSKIEDQEDEGE 461
              |||||||||||||||||||||||||||||||||||||||||
Db        987 IIGNHGINKVKRLSGRTGLEHFTLLDSLKFSKIEDQEDEGE 1027




Conclusion
13.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663